DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Paragraph [0001] on p. 1 of Applicant’s disclosure recites “U.S. Patent Application No. 17/356,372…U.S. Patent Application No. 16/670,800…U.S. Patent Application No. 16/026,480…” where it should instead recite “U.S. Patent Application No. 17/356,372, now U.S. Patent No. 11,436,014…U.S. Patent Application No. 16/670,800, now U.S. Patent No. 11,080,056…U.S. Patent Application No. 16/026,480, now U.S. Patent No. 10,474,464…”
Appropriate correction is required.
Claim Objections
3.	Claim 5 is objected to because of the following informalities:  Claim 5 recites “The process of Claim 1…” where it should instead recite “The processor of Claim 1…”  Appropriate correction is required.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 5 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 respectively of prior U.S. Patent No. 11,436,014. This is a statutory double patenting rejection.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 respectively of U.S. Patent No. 11,436,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
8.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10 of U.S. Patent No. 11,080,056 in view of Hameed (US 20150086134A1).
9.	As per Claim 1, patent Claim 1 covers the limitations of Claim 1, as shown in the table below.
However, the patent claims do not recite that the larger stencil operation is characterized by greater than two-dimensions.  However, Hameed teaches that the larger stencil operation is characterized by greater than two-dimensions [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the larger stencil operation is characterized by greater than two-dimensions because Hameed suggests that this is needed to perform a scale invariant feature transform, which is needed for processing such as finding correspondence between images or video frames and performing object detection in scenes [0038].
10.	As per Claim 2, patent Claim 3 covers the limitations of Claim 2.  As per Claim 3, patent Claim 5 covers the limitations of Claim 3.  As per Claim 4, patent Claim 4 covers the limitations of Claim 4.  As per Claims 5-9, patent Claims 1, 6-8, and 10 cover the limitations of Claims 5-9 respectively.
11.	Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11,080,056, as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
12.	Claims 1 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 12 of U.S. Patent No. 10,474,464 in view of Hameed (US 20150086134A1).
13.	As per Claim 1, patent Claim 1 covers the limitations of Claim 1, as shown in the table below.
However, the patent claims do not recite that the larger stencil operation is characterized by greater than two-dimensions.  However, Hameed teaches that the larger stencil operation is characterized by greater than two-dimensions [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the larger stencil operation is characterized by greater than two-dimensions because Hameed suggests that this is needed to perform a scale invariant feature transform, which is needed for processing such as finding correspondence between images or video frames and performing object detection in scenes [0038].
14.	As per Claims 7-8, patent Claims 3-4 cover the limitations of Claims 7-8 respectively.  As per Claim 9, patent Claims 7 and 12 cover the limitations of Claim 9.
17/868,438
Claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,436,014
Claim 1
2
3
4
1
5
6
7
8
9
10
11
12
11,080,056
Claim 1
3
5
4
1
6
7
8
10
11
11
12
13
10,474,464
Claim 1





3
4
7, 12






17/868,438
14
15
16
17
18
19
20
11,436,014
13
14
15
16
17
18
19
11,080,056
14
15
16
17
18
19
20


17/868,438 (Claim 1)
11,436,014 (Claim 1)
A processor comprising:
A processor comprising:
a banked register file:
a banked register file:  representing a two-dimensional register abstraction;
comprising a set of register banks; and
comprising a set of register banks; and
configured to store image pixel data within the set of register files;
configured to store image pixel data within the set of register files;
an interconnect unit in communication with the banked register file, the interconnect unit configured to concurrently access:
an interconnect unit in communication with the banked register file, the interconnect unit configured to concurrently access:
multiple subsets of the image pixel data from the banked register file; and
multiple subsets of the image pixel data from the banked register file; and
corresponding stencil data for the multiple subsets of image pixel data; and
corresponding stencil data for multiple subsets of image pixel data; and
a set of arithmetic logic units in communication with the interconnect unit configured to concurrently execute a set of smaller stencil operations on each subset of the image pixel data and the corresponding stencil data, the set of smaller stencil operations representing a larger stencil operation
a set of arithmetic logic units in communication with the interconnect unit configured to concurrently execute a set of smaller stencil operations on each subset of the image pixel data and the corresponding stencil data, the set of smaller stencil operations representing a larger stencil operation
characterized by greater than two-dimensions.
characterized by greater than two dimensions.


17/868,438 (Claim 1)
11,080,056 (Claim 1)
A processor comprising:
A processor comprising:
a banked register file:
a banked register file:
comprising a set of register banks; and
comprising a set of register banks;
configured to store image pixel data within the set of register files;
configured to store image pixel data within the set of register banks;
an interconnect unit in communication with the banked register file, the interconnect unit configured to concurrently access:
an interconnect unit in communication with the banked register file, the interconnect unit configured to:  concurrently access
multiple subsets of the image pixel data from the banked register file; and
multiple subsets of the image pixel data from the banked register file,
corresponding stencil data for the multiple subsets of image pixel data; and
corresponding stencil data
a set of arithmetic logic units in communication with the interconnect unit configured to concurrently execute a set of smaller stencil operations on each subset of the image pixel data and the corresponding stencil data, the set of smaller stencil operations representing a larger stencil operation
each subset of the image pixel data defining a smaller stencil pattern...a set of arithmetic logic units in communication with the interconnect unit configured to concurrently execute a set of operations on each subset of the image pixel data and the corresponding stencil data, the set of operations representing a larger stencil operation
characterized by greater than two-dimensions.
Taught by Hameed


17/868,438 (Claim 1)
10,474,464 (Claim 1)
A processor comprising:
A processor comprising:
a banked register file:
a banked register file
comprising a set of register banks; and
comprising…banks of registers
configured to store image pixel data within the set of register files;
the register unit configured to:  load and store a subset of the image pixel data
an interconnect unit in communication with the banked register file, the interconnect unit configured to concurrently access:
an interconnect unit in communication with the register unit, the interconnect unit configured to:  provide
multiple subsets of the image pixel data from the banked register file; and
the image pixel values stored in the register file entry
corresponding stencil data for the multiple subsets of image pixel data; and
provide corresponding stencil data to the image pixel values stored in the register file entry
a set of arithmetic logic units in communication with the interconnect unit configured to concurrently execute a set of smaller stencil operations on each subset of the image pixel data and the corresponding stencil data, 
the stencil data comprises a stencil associated with a stencil size, the stencil size being implemented via one or more smaller stencil sizes…a plurality of arithmetic logic units (ALUs) in communication with the interconnect configured to concurrently perform one or more operations on the image pixel values stored in the register file entry and the corresponding stencil data to the image pixel value
the set of smaller stencil operations representing a larger stencil operation characterized by greater than two-dimensions.
Taught by Hameed


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed (US 20150086134A1) and Keall (US 20080291208A1).
19.	As per Claim 1, Hameed teaches a processor (40, Fig. 4) comprising:  a register file:  configured to store image pixel data within the set of register files (convolution image processor 40 includes a shift register unit 44, stores image pixel data to various register files, [0045]); an interconnect unit (62) in communication with the register file, the interconnect unit configured to concurrently access:  multiple subsets of the image pixel data from the register file; and corresponding stencil data for the multiple subsets of image pixel data; and a set of arithmetic logic units (60) in communication with the interconnect unit configured to concurrently execute a set of smaller stencil operations on each subset of the image pixel data and the corresponding stencil data (horizontal IF 58B may be coupled to the 1-dimensional shift register 52 and configured to provide multiple shifted versions of a row of image pixel data from the 1-dimensional shift register 52 to a first input 62A of the ALUs 60, column IF 58C may be coupled to the 2-dimensional shift register 54 and configured to provide multiple shifted versions of a column of image pixel data from the 2-dimensional shift register 54 to the first input 62A of the ALUs 60, first 2-dimensional IF 58D may be coupled to the 2-dimensional shift register 54 and configured to provide multiple shifted versions of a 2-dimensional block of image pixel data from the 2-dimensional shift register 54 to the first input 62A of the ALUs 60, 1-dimensional IF 58E may be coupled to the 2-dimensional stencil register 56 and configured to provide multiple shifted versions of a 1-dimensional block of stencil data from the 2-dimensional stencil register 56 to a second input 62B of the ALUs 60, second 2-dimensional IF 58 F may be coupled to the 2-dimesional stencil register 56 and configured to provide multiple shifted versions of a 2-dimesional block of stencil data from the 2-dimensional stencil register 56 to the second input 62B of the ALUs 60, [0050], ALUs 60 may be configured to perform arithmetic operations on a given image pixel and stencil value, [0051], a convolution process using 4x4 2-dimensional stencil data, stencil data is loaded into the 2-dimensional stencil register 56, 64 ALUs 60, accordingly, up to four 4x4 2-dimensional blocks may be operated on in parallel, [0053]), the set of smaller stencil operations representing a larger stencil operation characterized by greater than two-dimensions (finding the scale-space extrema is a 3-dimensional stencil computation, the problem can be converted into a 2-dimensional stencil operation by interleaving rows from different images into a single buffer, the extrema operation is mapped to convolution, [0038]).
However, Hameed does not teach that the register file is a banked register file comprising a set of register banks.  However, Keall teaches a processing comprising:  a banked register file:  comprising a set of register banks; and configured to store image pixel data within the set of register files; concurrently accessing multiple subsets of the image pixel data from the banked register file(vector register file (VRF), [0025], VRF 235 comprises a plurality of pixel banks, [0050], concurrently access pixel data in the VRF Bank_0 235a, [0054]).  Thus, this teaching of the banked register file from Keall can be implemented into the register file of Hameed so that the register file is a banked register file comprising a set of register banks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hameed so that the register file is a banked register file comprising a set of register banks because Keall suggests that this way, while pixel data is being written to one of the banks, the pixel data in the other banks can be processed, and thus this increases the processing speed [0052].
20.	As per Claim 2, Hameed teaches wherein the set of arithmetic logic units (60) is configured to concurrently execute a set of smaller convolution operations on each subset of the image pixel data and the corresponding stencil data, the set of smaller convolution operations:  characterized by a set of smaller kernel sizes; and representing a larger convolution operation on the image pixel data characterized by a larger kernel size ([0051], a convolution process using 4x4 2-dimensional stencil data, stencil data is loaded into the 2-dimensional stencil register 56, 64 ALUs 60, accordingly, up to four 4x4 2-dimensional blocks may be operated on in parallel, [0053], finding the scale-space extrema is a 3-dimensional stencil computation, the problem can be converted into a 2-dimensional stencil operation by interleaving rows from different images into a single buffer, the extrema operation is mapped to convolution, [0038]). 
21.	As per Claim 3, Hameed teaches wherein the set of arithmetic logic units is configured to concurrently execute the set of smaller convolution operations on each subset of the image pixel data and the corresponding stencil data, the set of smaller convolution operations:  representing the larger convolution operation on the image pixel data characterized by the larger kernel size; and characterized by the set of smaller kernel sizes selected from a group of kernel sizes comprising:  a three-by-three kernel size; a four-by-four kernel size; a one-by three kernel size; a three-by-one kernel size; a one-by-four kernel size; and a four-by-one kernel size ([0051], a convolution process using 4x4 2-dimensional stencil data, stencil data is loaded into the 2-dimensional stencil register 56, 64 ALUs 60, accordingly, up to four 4x4 2-dimensional blocks may be operated on in parallel, [0053], finding the scale-space extrema is a 3-dimensional stencil computation, the problem can be converted into a 2-dimensional stencil operation by interleaving rows from different images into a single buffer, the extrema operation is mapped to convolution, [0038]).
22.	As per Claim 7, Hameed teaches the vector register file [0047].
However, Hameed does not teach wherein each register bank in the set of register banks comprises a set of vector registers.  However, Keall teaches wherein each register bank in the set of register banks comprises a set of vector registers [0025, 0050].  This would be obvious for the reasons given in the rejection for Claim 1.
23.	As per Claim 8, Hameed does not teach wherein the set of register banks comprises four register banks.  However, Keall teaches wherein the set of register banks comprises four register banks (VRF 235 may comprise a plurality of pixel banks Bank_0 235a, Bank1_235b, Bank_2 235c, and Bank_3 235d, [0050]).  This would be obvious for the reasons given in the rejection for Claim 1.
Allowable Subject Matter
24.	Claims 4 and 9-20 are rejected under double patenting, but would be allowable if terminal disclaimers are filed and Claims 4 and 9 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1 and intervening Claim 2, and in particular, do not teach that the larger kernel size is selected form a group of kernel sizes comprising:  a five-by-five kernel size; a seven-by-seven kernel size; an eight-by-eight kernel size; a one-by-five kernel size; a one-by-seven kernel size; a one-by-eight kernel size; a five-by one kernel size; a seven-by-one kernel size; and an eight-by-one kernel size.  
26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 9 and base Claim 1, and in particular, do not teach wherein the set of operations comprises a set of one-dimensional stencil operations; and wherein the larger stencil operation comprises a two-dimensional stencil operation.
27.	As per Claims 10 and 20, these claims are allowed for similar reasons that the claims in U.S. Patent No. 11,080,056 were allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611